UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/29/2012 ITEM 1. REPORT TO STOCKHOLDERS FEBRUARY 29, 2012 Semiannual Report to Shareholders DWS Global Thematic Fund Contents 4 Performance Summary 8 Portfolio Summary 10 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 27 Notes to Financial Statements 37 Information About Your Fund's Expenses 39 Investment Management Agreement Approval 44 Summary of Management Fee Evaluation by Independent Fee Consultant 48 Account Management Resources 50 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary February 29, 2012 (Unaudited) Average Annual Total Returns as of 2/29/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 4.85% -6.77% 23.04% -2.90% 5.97% Class B 4.52% -7.45% 22.09% -3.70% 5.10% Class C 4.49% -7.43% 22.12% -3.63% 5.17% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -1.18% -12.13% 20.64% -4.04% 5.35% Class B (max 4.00% CDSC) 0.52% -10.21% 21.64% -3.86% 5.10% Class C (max 1.00% CDSC) 3.49% -7.43% 22.12% -3.63% 5.17% No Sales Charges Life of Institutional Class* Class R 4.70% -7.04% 22.68% -3.17% 5.71% N/A Class S 5.05% -6.44% 23.40% -2.64% 6.28% N/A Institutional Class 5.02% -6.46% 23.46% N/A N/A 0.88% MSCI World Index+ 8.27% -1.69% 22.66% -0.59% 5.04% 1.18% ‡Total returns shown for periods less than one year are not annualized. * Institutional Class commenced operations on August 26, 2008. Index returns began on August 31, 2008. Average Annual Total Returns as of 12/31/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A -15.05% 11.28% -5.19% 4.34% Class B -15.69% 10.32% -5.99% 3.48% Class C -15.66% 10.43% -5.90% 3.56% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -19.93% 9.10% -6.31% 3.73% Class B (max 4.00% CDSC) -18.20% 9.77% -6.14% 3.48% Class C (max 1.00% CDSC) -15.66% 10.43% -5.90% 3.56% No Sales Charges Life of Institutional Class* Class R -15.37% 10.92% -5.46% 4.08% N/A Class S -14.77% 11.59% -4.94% 4.65% N/A Institutional Class -14.76% 11.67% N/A N/A -2.88% MSCI World Index+ -5.54% 11.13% -2.37% 3.62% -1.66% * Institutional Class commenced operations on August 26, 2008. Index returns began on August 31, 2008. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 20, 2011 are 1.52%, 2.31%, 2.26%, 1.80%, 1.21% and 1.20% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares for the period prior to its inception on November 3, 2003 are derived from the historical performance of Class S shares of DWS Global Thematic Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 29 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 2/29/12 $ 8/31/11 $ Distribution Information: Six Months as of 2/29/12: Income Dividends $ Morningstar Rankings — World Stock Funds Category as of 2/29/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 85 3-Year of 46 5-Year of 85 10-Year of 50 Class B 1-Year of 87 3-Year of 57 5-Year of 93 10-Year of 63 Class C 1-Year of 87 3-Year of 57 5-Year of 93 10-Year of 62 Class R 1-Year of 85 3-Year of 52 5-Year of 89 Class S 1-Year of 84 3-Year of 44 5-Year of 84 10-Year of 46 Institutional Class 1-Year of 84 3-Year of 43 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at February 29, 2012 (22.1% of Net Assets) Country Percent 1. Unilever NV Manufactures foods and home and personal care products Netherlands 3.3% 2. Laboratory Corp. of America Holdings Developer of medical tests used in patient diagnosis, monitoring and treatment United States 2.6% 3. Deutsche Post AG Provides mail delivery services to the public and businesses Germany 2.3% 4. Telefonaktiebolaget LM Ericsson Producer of advanced systems and products for wired and mobile communications Sweden 2.1% 5. Samsung Electronics Co., Ltd. Manufacturer of electronic parts Korea 2.1% 6. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities United States 2.0% 7. Symantec Corp. Producer of software products United States 2.0% 8. INPEX Corp. A holding company established through the reorganization of INPEX Corp. and Teikoku Oil Japan 1.9% 9. Koninklijke (Royal) KPN NV Provides telecommunications services Netherlands 1.9% 10. Roche Holding AG Developer of pharmaceutical and chemical products Switzerland 1.9% Portfolio holdings are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section on page 48 for contact information. Investment Portfolio as of February 29, 2012 (Unaudited) Shares Value ($) Common Stocks 97.1% Austria 0.9% Erste Group Bank AG (Cost $12,610,162) Bahrain 0.3% Aluminium Bahrain 144A (GDR) (Cost $4,458,681) Bermuda 0.7% Lazard Ltd. "A" (Cost $6,192,067) Brazil 4.6% All America Latina Logistica SA Braskem SA (ADR) (Preferred) (b) Diagnosticos da America SA Embraer SA (ADR) Gol Linhas Aereas Inteligentes SA (ADR) (b) Itau Unibanco Holding SA (ADR) (Preferred) Petroleo Brasileiro SA (ADR) (b) SLC Agricola SA (Cost $48,455,463) Canada 5.2% Barrick Gold Corp. Detour Gold Corp.* Goldcorp, Inc. Kinross Gold Corp. Potash Corp. of Saskatchewan, Inc. Talisman Energy, Inc. TransAlta Corp. (Cost $46,248,729) China 3.4% China Life Insurance Co., Ltd. "H" Home Inns & Hotels Management, Inc. (ADR)* (b) Li Ning Co., Ltd. (b) Mindray Medical International Ltd. (ADR) (b) Yanzhou Coal Mining Co., Ltd. "H" (Cost $32,883,220) Colombia 0.3% Bancolombia SA (ADR) (Cost $2,859,317) Denmark 0.4% Vestas Wind Systems AS* (b) (Cost $7,437,971) Egypt 0.6% Orascom Telecom Holding SAE (GDR) REG S* (Cost $2,864,829) Finland 0.6% Nokia Oyj (ADR) (b) (Cost $5,754,902) France 0.6% Renault SA (Cost $4,061,035) Germany 6.6% Axel Springer AG Deutsche Lufthansa AG (Registered) Deutsche Post AG (Registered) Fraport AG Infineon Technologies AG* Metro AG (Cost $58,900,345) Greece 0.1% Hellenic Exchanges SA (Cost $1,941,035) India 2.0% ICICI Bank Ltd. (ADR) Reliance Industries Ltd. (Cost $22,622,460) Indonesia 0.7% PT Semen Gresik (Persero) Tbk (Cost $3,765,919) Israel 2.1% NICE Systems Ltd. (ADR)* Teva Pharmaceutical Industries Ltd. (ADR) (Cost $19,969,640) Japan 3.6% FANUC Corp. Hitachi Ltd. INPEX Corp. Shin-Etsu Chemical Co., Ltd. (Cost $27,630,275) Korea 2.1% Samsung Electronics Co., Ltd. (Cost $13,217,948) Malaysia 0.4% CIMB Group Holdings Bhd. (Cost $3,732,270) Mexico 0.8% Wal-Mart de Mexico SAB de CV "V" (Cost $7,372,950) Netherlands 8.0% Koninklijke (Royal) KPN NV Lyondellbasell Industries NV "A" (a) QIAGEN NV* TNT Express NV Unilever NV (CVA) VimpelCom Ltd. (ADR) (Cost $74,335,072) Panama 1.2% Copa Holdings SA "A" (Cost $8,862,985) Puerto Rico 0.4% Popular, Inc.* (Cost $6,251,134) Russia 0.9% Sberbank of Russia (ADR)* (Cost $7,762,323) South Africa 2.8% MTN Group Ltd. Murray & Roberts Holdings Ltd.* (b) Standard Bank Group Ltd. (Cost $23,645,975) Sweden 2.1% Telefonaktiebolaget LM Ericsson "B" (Cost $23,230,896) Switzerland 3.6% Julius Baer Group Ltd.* Roche Holding AG (Genusschein) UBS AG (Registered)* (a) (Cost $31,832,329) Taiwan 0.8% Taiwan Semiconductor Manufacturing Co., Ltd. (ADR) (b) (Cost $6,304,318) Thailand 1.2% Bangkok Bank PCL (Foreign Registered) Kasikornbank PCL (Foreign Registered) Seamico Securities PCL (Foreign Registered) Siam Cement Public Co., Ltd. (Cost $10,469,701) United Kingdom 1.3% Rio Tinto PLC Tesco PLC (Cost $11,780,836) United States 38.8% Abbott Laboratories Adobe Systems, Inc.* Advanced Micro Devices, Inc.* (b) AGCO Corp.* (b) AllianceBernstein Holding LP (b) Allscripts Healthcare Solutions, Inc.* (b) Amazon.com, Inc.* (b) Apple, Inc.* Archer-Daniels-Midland Co. Ashland, Inc. Bank of America Corp. Bunge Ltd. (b) Calpine Corp.* Chevron Corp. (b) Cisco Systems, Inc. Dow Chemical Co. Energy Transfer Partners LP (b) Exelis, Inc. Exxon Mobil Corp. General Motors Co.* (b) iRobot Corp.* Janus Capital Group, Inc. (b) JPMorgan Chase & Co. Laboratory Corp. of America Holdings* (b) Life Technologies Corp.* (b) Medco Health Solutions, Inc.* (b) Monsanto Co. NCR Corp.* New York Times Co. "A"* (b) Newmont Mining Corp. PerkinElmer, Inc. Post Holdings, Inc.* Quest Diagnostics, Inc. Quest Software, Inc.* (b) RadioShack Corp. (b) Ralcorp Holdings, Inc.* Rock-Tenn Co. "A" Schlumberger Ltd. Symantec Corp.* (b) The Mosaic Co. WebMD Health Corp.* Williams Companies, Inc. Xylem, Inc. (Cost $350,817,615) Total Common Stocks (Cost $888,272,402) Preferred Stock 0.9% Germany Volkswagen AG (Cost $7,811,412) Participatory Notes 0.2% Nigeria Bank of Nigeria (issuer HSBC Bank PLC), Expiration Date 11/5/2013 Guaranty Trust Bank PLC (issuer HSBC Bank PLC), Expiration Date 9/15/2014* Zenith Bank PLC (issuer HSBC Bank PLC), Expiration Date 2/2/2015* Total Participatory Notes (Cost $2,483,994) Principal Amount ($) Value ($) Other Investments 0.2% Brazil Companhia Vale do Rio Doce (Cost $0) Shares Value ($) Securities Lending Collateral 14.2% Daily Assets Fund Institutional, 0.26% (c) (d) (Cost $131,710,223) Cash Equivalents 2.4% Central Cash Management Fund, 0.1% (c) (Cost $22,234,832) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,052,512,863)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. + The cost for federal income tax purposes was $1,051,989,848. At February 29, 2012, net unrealized appreciation for all securities based on tax cost was $14,797,785. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $75,950,748 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $61,152,963. (a) Listed on the New York Stock Exchange. (b) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at February 29, 2012 amounted to $126,660,504, which is 13.7% of net assets. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR: American Depositary Receipt CVA: Certificaten Van Aandelen GDR: Global Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 29, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks and Preferred Stock (e) Austria $
